Citation Nr: 1535869	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders5th ed.; a diagnosis of depressive disorder is shown but the weight of the evidence is against a finding that it relates to active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5104, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.1024, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.     § 3.159(b)(1).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2011 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for an acquired psychiatric disorder, to include PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, personnel records, and all of the identified relevant post-service treatment records.  In August 2014, the Veteran underwent a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The examiner reviewed the objective evidence of record, and documented the Veteran's current complaints and an opinion was obtained concerning the nature and etiology of his claimed problem, accompanied by a rationale.  

The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service VA treatment or any additional relevant private medical treatment for his claimed disability. 

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

II. Analysis 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to service.

A June 1969 service treatment record shows that the Veteran was diagnosed with immature personality disorder.  The examiner noted that the Veteran's irresponsible behavior [had] been going on at least since he began adolescence and he had not yet moved on beyond adolescence.  He noted that the Veteran wanted to have a good time without accepting much responsibility.  The examiner further stated that the Veteran drank too much and in his emotional lability of immaturity, he could become pretty wild while intoxicated.  The Veteran's over-sleeping was noted to reflect his lack of concern for responsibility and obligation to others.  The examiner also stated that the Navy may have been the Veteran's best chance to learn to take on and handle grown-up duties.  The Veteran was deemed to be at an age in which he still had plenty of potential for growth, and with supervision, disciplining when necessary, and occasional sympathetic support, he could shape-up.

Post-service evidence reflects that the Veteran did not seek mental health treatment for many years after service separation.  A January 2000 private treatment record shows that the Veteran presented for follow-up of his depression.  He reported that he had been battling some depression, was really unmotivated, and could not care less about anything.  He was placed on depression medication, but reported that it had not been helping.  The Veteran did not seem to be his usual jovial self and he had not identified any particular reason for it.  An October 2003 private treatment record shows that the Veteran complained of being very depressed in his thoughts about how his dad died at his age at that time.  He had a very bad outlook on life and denied being suicidal or homicidal, or depressed, but was totally unmotivated and had a poor self-esteem.  He had a very flat affect and was very angry.  An April 2008 private treatment record shows that the Veteran underwent a depression screening that was positive for sadness and negative for anxious mood, a change in appetite, altered sleep habits, crying spells, guilt and feelings of worthlessness.

A November 2010 VA treatment record shows that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood (due to recent stress-related exacerbation of symptoms).  Such was noted to perhaps prove to be more accurately subsumed under PTSD or another anxiety or depressive disorder.  He was diagnosed with anxiety disorder, NOS, rule out PTSD.  Upon VA treatment in May 2011, the Veteran stated that he had recurrent suicidal ideations with "several plans."  As an example, he stated that he had firearms under his couch which he declined removing from his home.  He denied suicidal ideation, plan, or intent that day.  The Veteran reported that he had been laid-off from the air craft industry for 2 years and was experiencing a financial crisis.  He indicated that he underwent therapy in substance abuse in the past.  The Veteran also told of childhood trauma from which he contended to have developed PTSD.  He stated that he also felt traumatized by being a Vietnam Veteran.  He stated that he was in the process of filing a claim for PTSD.  He received an Axis I diagnosis of adjustment disorder with depressed mood and PTSD, by patient history, childhood and military.  He was also diagnosed with depressed disorder not otherwise specified (NOS).  A June 2011 VA treatment record reflects the Veteran's report of his mood as "up and down," but denied any suicidal/homicidal thoughts or ideation.  

In August 2014, the Veteran underwent a VA PTSD examination.  He was diagnosed with persistent depressive disorder.  The examiner found that the description of symptoms on examination and those described in VA and private treatment records were most consistent with such a diagnosis, as he described being disinterested and unmotivated for most activities the past several years, associated with sleep disturbance, low energy, overeating, and concentration problems, though the latter appeared to be something he had dealt with since childhood when he had learning problems and oppositional type behaviors.  The Veteran did not meet full DSM-V criteria for a diagnosis of PTSD though he did provide some reexperiencing symptoms, as well as, negative alterations in cognitions and mood associated with childhood trauma/abuse, including a post-military stressor of performing CPR on a comatose teenage girl who died.  The Veteran seemed most emotionally affected when reminded of childhood abuse.  Specific avoidant behaviors were not described.  The examiner stated that the etiology of his depression likely stemmed from his childhood mistreatment by family and peers and led to substance abuse at an early age, though the Veteran did not identify such depression until many years later, and it was not actually diagnosed until the late 1990s.  The examiner noted that the Veteran's depression had worsened at times over the years related to various situational stressors, particularly associated with unemployment and financial issues.  There was no medical evidence of record to indicate a direct connection of his depression to his military experiences, which was consistent with findings upon examination.  The examiner pointed out the Veteran's past history of polysubstance abuse, which he had reported being in remission for many years.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for any acquired psychiatric disorder.  After considering all evidence, the August 2014 VA examiner did not find that a diagnosis of PTSD or any other acquired psychiatric disorder (other than persistent depressive disorder) was appropriate.  The Board considers this opinion to be the most competent, credible, and probative evidence of record with respect to the Veteran's current mental health diagnosis.  Indeed, the Board finds the examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive mental status examination consistent with DSM-V.  The VA examiner reviewed the evidentiary record and provided a diagnosis and opinion based upon clinical evaluation and review of the record, which included consideration of the Veteran's personal and military history.  In this regard, the Board notes that the findings of the August 2014 VA examiner are consistent with the Veteran's history.  In addition to the foregoing, the Board finds persuasive the VA examiners' detailed explanations of the Veteran's symptoms and situation, which provided the basis and rationale for finding that the Veteran did not meet the criteria for a PTSD diagnosis or any other acquired psychiatric disorder, other than persistent depressive disorder.  

While the Veteran has asserted that he has PTSD, this is not the type of condition that may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-V.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds that the PTSD diagnoses of record, namely those found within the Veteran's VA treatment records, were based solely on his self-reported history.  There is no evidence that the PTSD diagnoses were made following a complete review of the Veteran's STRs, military personnel records, medical history, or claims file.  As such, the Board assigns little probative value to the assessments made upon VA treatment.  Instead, the Board finds that the most probative evidence of record is the August 2014 VA examination report, did not rely entirely on the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran and review of the Veteran's claims file in determining that the Veteran does not meet the diagnostic criteria for PTSD or any other acquired psychiatric disorder, other than persistent depressive disorder.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board further concludes that the record does not contain any competent medical opinion linking any diagnosed psychiatric disorder to the Veteran's period of service.  In August 2014, the Veteran underwent a VA examination for a determination as to whether any extant acquired psychiatric disorder was present in service or related to the Veteran's period of service.  The August 2014 VA examiner reviewed all of the pertinent evidence of record in detail and outlined all of the pertinent evidence in an exceptionally thorough report.  Pursuant to such review and interview of the Veteran, she concluded that there was no medical evidence of record to indicate a direct connection of his depression to his military experiences and that his diagnosed depression was related to his childhood trauma.  Further, the examiner found that such depression was not diagnosed until many years after service and was related to situational stressors, particularly associated with unemployment and financial issues.  The Board finds that the August 2014 VA examiner provided a comprehensive rationale for her opinion.  

Accordingly, there is no evidence that shows that persistent depressive disorder or any other psychiatric disorder is otherwise related to service, and service connection under 38 C.F.R. § 3.303(d) is precluded.

Additionally, the Board finds that the Veteran is not competent to relate his current diagnosis of persistent depressive disorder to service, to include any in-service complaints or findings for immature personality disorder, as this relationship is not susceptible to lay observation, unlike a broken leg.  See Jandreau, supra; see also, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Also, the Board acknowledges that the record shows that the Veteran was diagnosed with immature personality, a personality disorder, in service.  However, personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  The Board finds that the August 2014 examiner's remarks weigh against a finding that aggravation of in-service personality disorder resulted in a superimposed acquired psychiatric disability.

The Board is aware that a claim of service connection for a psychiatric disorder is broad and need not encompass solely the diagnosis that is claimed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  With the exception of polysubstance abuse, the record reflects primarily diagnoses of depressive disorder.  In any event, even with such a broad license in the case of psychiatric disorders, the Board finds no evidence of any such current disability having manifested in service, close in time to service, or that is otherwise related to service.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


